DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Japanese patent application number 2018-038235, filed on March 5, 2018, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on September 29, 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “sample and hold unit “, “analog digital (AD) conversion unit”, “digital gain processing unit”, “gain setting unit”, “column unit”, and “signal processing unit”, in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Takamoto (US Pub. 2008/0094489).
In regard to claim 1, note Takamoto discloses an image pickup device comprising a sample and hold unit configured to perform sampling and holding of a pixel signal (paragraph 0035, and figure 3: 101), an analog digital (AD) conversion unit configured to perform AD conversion of the pixel signal that includes a digit after a decimal point (paragraph 0037, and figure 3: 102), a digital gain processing unit configured to apply a predetermined gain to a digital signal from the AD conversion unit (paragraph 0038-0039, and figure 3: 103-104), and a gain setting unit configured to set an analog gain of a column unit including the sample and hold unit and the AD conversion unit (paragraph 0036, figures 1-2: 28, and figure 3: 101; gain is applied to the signal output from the column).In regard to claim 2, note Takamoto discloses that the gain setting unit sets the analog gain in accordance with a measured dark current amount (paragraphs 0033, 0036, and figure 3: 101; the measured black level is considered to correspond to the dark current, and is used to adjust the signal).
In regard to claim 9, note Takamoto discloses an electronic device comprising an image pickup device (paragraph 0072, and figure 8: 310), and a signal processing unit configured to process a signal output from the image pickup device (paragraph 0077, and figure 8: 324), wherein the image pickup device includes a sample and hold unit configured to perform sampling and holding of a pixel signal (paragraph 0035, and figure 3: 101), an analog digital (AD) conversion unit configured to perform AD conversion of the pixel signal that includes a digit after a decimal point (paragraph 0038-0039, and figure 3: 103-104), a digital gain processing unit configured to apply a predetermined gain to a digital signal from the AD conversion unit (paragraph 0038-0039, and figure 3: 103-104), and a gain setting unit configured to set an analog gain of a column unit including the sample and hold unit and the AD conversion unit (paragraph 0036, figures 1-2: 28, and figure 3: 101; gain is applied to the signal output from the column).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takamoto (US Pub. 2008/0094489), in view of Nishino et al. (US Pub. 2012/0132824).
In regard to claim 4, note the primary reference of Takamoto discloses the use of an image pickup device, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that the column unit includes a variable resistance, and the gain setting unit sets a resistance value of the variable resistance at which a set analog gain is obtained.
In analogous art, Nishino discloses the use of an imaging device in which the column unit includes a variable resistance, and a gain setting unit that sets a resistance value of the variable resistance at which a set analog gain is obtained (paragraphs 0073, 0117-0119, and figure 6: 72).  Nishino teaches that the use of a variable resistance in the column unit, and gain setting unit that sets a resistance value of the variable resistance at which a set analog gain is obtained is preferred in order to provide sensitivity correction on the image signal (paragraphs 0073, 0117-0119).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference the column unit includes a variable resistance, and the gain setting unit sets a resistance value of the variable resistance at which a set analog gain is obtained, in order to provide sensitivity correction on the image signal, as suggested by Nishino.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takamoto (US Pub. 2008/0094489), in view of Mukherjee et al. (US Patent 6,806,901).
In regard to claim 6, note the primary reference of Takamoto discloses the use of an image pickup device, as discussed with respect to claim 1 above.  Therefore, it can be seen that the primary reference fails to explicitly disclose that the sample and hold unit includes a capacitor, and the gain setting unit sets a capacitance value of the capacitor at which a set analog gain is obtained.
In analogous art, Mukherjee discloses the use of an imaging device that includes a sample and hold unit (column 6, lines 20-67, and figure 3), wherein the sample and hold unit includes a capacitor, and a gain setting unit that sets a capacitance value of the capacitor at which a set analog gain is obtained (column 6, lines 20-67, and figure 3: 322; the gain of the signal is adjusted by changing the capacitance of capacitor 322).  Mukherjee teaches that the use of a sample and hold unit that includes a capacitor, and a gain setting unit that sets a capacitance value of the capacitor at which a set analog gain is obtained is preferred in order to correct sensor output signal levels and facilitate precise reproduction of the image (column 6, lines 44-48).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the sample and hold unit includes a capacitor, and that the gain setting unit sets a capacitance value of the capacitor at which a set analog gain is obtained, in order to correct sensor output signal levels and facilitate precise reproduction of the image, as suggested by Mukherjee.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takamoto (US Pub. 2008/0094489), in view of Funamizu et al. (US Pub. 2020/0036921).
In regard to claim 7, note Takamoto discloses the use of a current source configured to flow a predetermined current to a signal line connected to the AD conversion unit (paragraph 0029, and figure 2: 24).  Therefore, it can be seen that the primary reference fails to explicitly disclose that the gain setting unit sets a current value of the current source at which a set analog gain is obtained. 
In analogous art, Funamizu discloses an imaging device that includes the use of a current source configured to flow a predetermined current to a signal line connected to the AD conversion unit (figure 11a), and wherein the current source is controllable to set different current levels to be supplied to the column lines (paragraphs 0025, 0099-0100, and figure 11a: I1-I3).  Funamizu teaches that controlling the current source to be selected between multiple current levels is preferred in order to reduce variations in the electric current generated by each current source (paragraph 0100).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that the current source is controllable to set different current levels to be supplied to the column lines, in order to reduce variations in the electric current generated by each current source, as suggested by Funamizu.  And by controlling the current source to have different current levels, the gain of the pixel signals output is considered to be adjusted since the source follower of each pixel would cause an adjusted current signal to be supplied to the readout circuitry corresponding to the set current source level. 

Allowable Subject Matter
Claims 3, 5, and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2002/0176009: note the use of an imaging device that performs gain adjustment and black level control on the image signal.
US 2004/0099920: note the use of an imaging device that compensates current signals used in the imaging circuitry for dark current.
US 7,304,679: note the use of an imaging device that performs gain adjustment and black level control on the image signal.
US 2015/0077598: note the use of an imaging device that performs gain adjustment and black level control on the image signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISS S YODER III/Examiner, Art Unit 2697